United States Court of Appeals
                     For the First Circuit


No. 07-2739

                  ANTONIO COSTA-URENA, ET AL.,,

                     Plaintiffs, Appellees,

                               v.

                     MILTON SEGARRA,ET AL.,

                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion of this Court issued on December 22, 2009 is
amended as follows:

     Page 17, line 22, should read: "For example, they did not
introduce evidence of the wages they would have earned in other
career positions had they not been terminated outright from
agency employ."